DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-10 are pending.  Applicant's response filed March 30, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The rejection of claims 1-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn based on Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2005/0098485 to Boyd.
As to claim 1, Boyd discloses a water outflow arrangement comprising: a housing with a water-throughflow opening that is fittable on a water outlet of a sanitary outflow fitting via the water-throughflow opening (Boyd Fig. 9B, ref.#140, 142; paragraph [0062]); a channel that follows the water-throughflow opening in a flow direction, the channel directs water to at least one device arranged within the housing (see Boyd Fig. 13, 13A, paragraph [0085]); the at least one device is configured to generate at least one pulsating water jet of the mains water exiting from the water outlet of the faucet and the at least one device capable of receiving the mains water via the channel and passes it on, at mains pressure, to a first water outlet (see Boyd Fig. 13, 13A, paragraphs [0085]-[0090]); and at least 
Regarding the recitation “wherein the channel (22) and the further channel (24) are located on either side of the water-throughflow opening (20) and extend in radially opposite directions,” the difference between Boyd and the claim limitations is that Boyd discloses that the channel and the further channel do not extend in radially opposite directions.  Said recitation appears to only change the location of components of the device and does not change the function of the device as both the claim recitations and Boyd disclose the two channels with one channel directed to the pulsating water jet and the other channel directed to the mains pressure water outlet. The relocation of an element from that disclosed in the prior art, such as relocating the water mains channel and outlet from one side of the water-throughflow opening to the other side, is not inventive if the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 1023 (CCPA 1950); see also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007) (“[W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273, 282 (1976)).  There does not appear to be any change in function of the device by relocating the two outlets to be on opposite sides of the water-throughflow opening and relocating the actuator switch to another side of the device and thus is considered to be prima facie obvious.  Absent a showing that the locations served a particular purpose or solved a particular problem of the recited device, these are considered matters of design choice to one of ordinary skill in the art.
As to claim 2, Boyd discloses at least one of a valve, a shut-off member or a deflecting member by which the mains water is directed either into the channel or into the further channel (see Boyd Figs. 2 and 3, ref.#112; paragraph [0059]).
As to claim 6, Boyd discloses that the at least one of the valve, the shut-off member or the deflecting member is actuatable manually from outside the housing (see Boyd Figs. 2 and 3, ref.#112; paragraph [0059]).
As to claim 9, Boyd discloses an opening, that is closable by a closure, on a housing part or on a housing chamber (see Boyd Fig. 8, ref.#546 disclosing an opening that is closable by ref.#134).

Claims 3-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2005/0098485 to Boyd as applied to claim 1 above, and further in view of U.S. Patent No. 5,653,868 to Yanou et al.
Boyd is relied upon as discussed above with respect to the rejection of claim 1.
As to claims 3 and 4, while Boyd discloses that the first and second water outlets are arranged within a plurality of housing parts or housing chambers of the housing (see, e.g., Boyd Fig. 9B disclosing separate chambers 428 and 228), Boyd does not explicitly disclose that at least one said housing part or at least one said housing chamber is arranged in a rotatable or tiltable manner on the housing and wherein the housing parts or housing chambers each have at least one water inlet, the at least one of the valve, the shut-off member or the deflecting member is configured such that rotation or tilting of one or more housing parts or housing chambers causes the at least one of the valve, the shut off member or the deflecting member to prevent a throughflow of the mains water at one of the water inlets.  Use of rotatable or tiltable housing parts or chambers to selectively control the water flow through various chambers is known in the art (see, e.g., Yanou col. 7, line 51 – col. 8, line 30).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify Boyd to use the rotatable/tiltable housing parts or chambers disclosed by Yanou and the results would have been predictable (see MPEP 2143(I)(B) where simple substitution of one known element for another is prima 
As to claim 5, the combination of Boyd and Yanou discloses that the two water inlets are arranged in a rotatable manner at a cylindrical water-through opening or on a housing part, which encloses the water-throughflow opening and the at least one of the valve, the shut-off member or the deflecting member is arranged in a fixed manner within the water-throughflow opening in order to prevent throughflow into one of the two water inlets (see Yanou Fig. 9 col. 7, line 51 – col. 8, line 30 where the rotatable part 112 with the inlets is rotated about a fixed valve/shut-off member/deflecting member 114).
As to claim 7, the combination of Boyd and Yanou discloses that the device can include an opening on which to arrange an aerator on the housing part or chamber (see, e.g., Boyd Fig. 11B, ref.#232 and paragraph [0070]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2005/0098485 to Boyd as applied to claim 1 above, and further in view of U.S. Patent No. 7,661,608 to Grether.
Boyd is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 8, Boyd does not explicitly disclose a splash guard on the water outlet, the splash guard is formed from vertically-oriented, flexible and elastic ribs formed in a comb-shaped arrangement.  Grether discloses that it is known in the art to use a jet regulator comprising vertically-oriented, flexible and elastic ribs (see Grether Fig. 15; col. 5, lines 21-26; col. 9, line 61 – col. 10, line 3).  It would have been obvious to one of ordinary skill in the art at the time of filing to include the jet regulator as disclosed by Grether on the water outlet in order to promote a homogenous, non-spraying get pattern (see Grether col. 10, lines 1-3). Regarding the recitation “comb-shaped arrangement,” to the extent that .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2005/0098485 to Boyd as applied to claim 1 above, and further in view of U.S. Patent No. 4,838,949 to Dugrot, U.S. Patent No. 6,142,389 to Kynett and/or U.S. Patent App. Pub. No. 2019/0307222 to Hug.
Boyd is relied upon as discussed above with respect to the rejection of claim 1.
As to claim 10, Boyd does not explicitly disclose that the water from the first water outlet is directed to a wet-shaver head having one or more blades.  Cleaning a wet-shaver head with a razor blade using water from a faucet or faucet attachment devices is known in the art (see, e.g., Dugrot col. 1, lines 28-30; Kynett col. 1, lines 9-18; Hug paragraph [0005]).  It would have been obvious to one of ordinary skill in the art at the time of filing to clean a razor blade under the pulsating water jets of Boyd since Boyd discloses that said water outlet produces pulsated water jets and it is known in the art to use faucet water to clean a razor as well as the use of directed water jets and pulsating jets to better clean a razor (see Dugrot col. 2, lines 8-23 disclosing directed water jets known for improved cleaning; Kynett col. 1, lines 58-64 disclosing directed water jets known for improved cleaning; Hug paragraph [0062] disclosing pulsating jets providing higher cleaning power).

Response to Arguments
Applicant's arguments filed March 30, 2021 have been fully considered but they are not persuasive.
Regarding the newly added recitation “wherein the channel (22) and the further channel (24) are located on either side of the water-throughflow opening (20) and extend in radially opposite directions,” as discussed in the above rejection, the difference between Boyd and the claim limitations is that Boyd discloses that the channel and the further channel do not extend in radially opposite directions.  Said recitation appears to only change the location of components of the device and does not change the function of the device as both the claim recitations and Boyd disclose the two channels with one channel directed to the pulsating water jet and the other channel directed to the mains pressure water outlet. The relocation of an element from that disclosed in the prior art, such as relocating the water mains channel and outlet from one side of the water-throughflow opening to the other side, is not inventive if the operation of the device is not modified. In re Japikse, 181 F.2d 1019, 1023 (CCPA 1950); see also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007) (“[W]hen a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273, 282 (1976)).  There does not appear to be any change in function of the device by relocating the two outlets to be on opposite sides of the water-throughflow opening and relocating the actuator switch to another side of the device and thus is considered to be prima facie obvious.  Absent a showing that the locations served a particular purpose or solved a particular problem of the recited device, these are considered matters of design choice to one of ordinary skill in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS LEE/Primary Examiner, Art Unit 1714